Citation Nr: 0930244	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-37 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1970 to February 
1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, that determined that no new and material evidence had 
been submitted to reopen a previously denied claim of service 
connection for a low back disability.

The Board issued a decision in January 2008 that reopened the 
previously denied claim of service connection for a lumbar 
spine disability and remanded the reopened claim of service 
connection for a lumbar spine disability back to the RO for 
additional development of the record.  

The Veteran was scheduled to appear for a VA examination in 
May 2009.  The examination was initially rescheduled because 
the Veteran had an unforeseen scheduling conflict, and he 
agreed that he was able and willing to appear to the exam at 
the rescheduled date and time; however, he ultimately failed 
to report to the rescheduled examination, and to the Board's 
knowledge, did not provide good cause for his failure to 
report.  


FINDING OF FACT

The preponderance of the competent medical and lay evidence 
of record weighs against the Veteran's claim that his current 
lumbar spine disability had its onset during service, and the 
Veteran, without showing good cause, failed to report to a VA 
examination that was scheduled to determine if there was a 
relationship between the Veteran's in-service back injury and 
his post-service disc disease.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
lumbar spine disability have not been met.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.365 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

With regard to claims to reopen based on new and material 
evidence, the notice must VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

Despite any defect in the notice provided to the veteran 
regarding new and material evidence, the case was 
subsequently reopened by the Board; thus, any defect in this 
regard results in harmless error.  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2004.  This notice letter indicated 
what was necessary to substantiate the underlying service 
connection claim by explaining why the previous claim of 
service connection was denied.  

Then, the RO provided the appellant with notice in March 
2006, subsequent to the initial adjudication.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  
This notice also satisfied the requirements set forth in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), by explaining 
how initial disability ratings and effective dates are 
assigned for grants of service connection.  While the notice 
was not provided prior to the initial adjudication, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a November 2006 supplemental statement of 
the case.  

In an effort to provide adequate due process and additional 
assistance to the Veteran, the Board remanded the reopened 
claim back to the RO in January 2008.  The Veteran was 
thereafter provided with another duty-to-assist letter in 
February 2008.  The RO attempted to obtain medical records 
from the Social Security Administration, and scheduled the 
Veteran for a VA examination.  

Significantly, the veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  
Moreover, regardless of any defect with the timing or content 
of the notice, there is correspondence in the claims file 
indicating that the Veteran has actual knowledge of what is 
necessary to substantiate his claim of service connection.  
For example, in a handwritten statement received in July 
2005, the Veteran stated, "I have submitted [a] doctor 
report, statements, and even an MRI which is the best test 
possible.  It clearly says I have problems and I have a 
doctor's statement saying it is all connected to my problems 
in Basic."  This statement is a clear indication that the 
Veteran is aware that he needs competent medical evidence to 
relate his current disability to service.  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Significantly, the case was remanded by the Board in January 
2008 so that the Veteran could be examined to determine if 
his lumbar spine disability could be attributed to the in-
service back pain.  The Veteran inexplicably failed to report 
to the examination scheduled for May 2009.  When entitlement 
to a benefit cannot be established or confirmed without a 
current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. 38 C.F.R. § 
3.655(a),(b). The veteran must show up for a scheduled 
examination.  See Kowalski v. Nicholson, 19 Vet. App. 171, 
178 (2005) (a Bendezu case where the CAVC indicated that 
failure to appear was not based upon good cause simply 
because the veteran believed that VA has enough evidence, 
stating "We also recognize that a veteran is free to refuse 
to report for a scheduled VA examination. However, the 
consequences of that refusal may result in the adjudication 
of the matter based on the evidence of record under [section] 
3.655.")

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.



II.  Service Connection

The Veteran seeks service connection for a lumbar spine 
disability.  For many years, the Veteran has maintained that 
his current back pain has been ongoing since service.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Historically, the Veteran's service medical records reveal 
that he was treated for back pain during service.  No back 
disorder was evident at the service entrance examination in 
December 1970 but, in January 1971, the Veteran complained of 
low back pain and reported that he had incurred an earlier 
back injury, although no date is given.  Subsequent x-rays 
showed a defect in the pars interarticularis of L4 on the 
right side.  In February 1971 the Veteran was assigned a 
permanent physical profile record which limited his duties 
due to spondylolysis.

In April 1971 the Veteran fell down stairs and reported low 
back pain.  A Babinski's test was positive on the right.  In 
March 1973 and June 1974 the Veteran reported low back pain.  
Service medical examination in May 1975 notes a history of 
low back pain.  At the March 1977 exit physical, the Veteran 
indicated that he had some limitations do to a back injury at 
"B.C.T."  On examination, however, the doctor did not find 
any abnormalities referable to the Veteran's back at that 
time.  

The Veteran filed his original claim of service connection 
for a back disability shortly after discharge from service.  
At a February 1979 VA examination, the Veteran reported a 
history of injury in service.  Examination revealed no 
paravertebral muscle spasm or tenderness in the lumbosacral 
area.  The diagnosis was marked obesity, complaints of low 
back problems, no positive findings.  Significantly, the 
examination report in February 1979 referred to the in-
service back incident, but also noted that the Veteran 
injured his back six weeks prior to the examination while 
working building trusses for A-frames for houses.  In light 
of this recent injury, he had been unable to return to the 
same line of work and was not working at the time of the 
examination.  He had gained 20 pounds in the year prior to 
the examination.  

The Muskogee, Oklahoma, RO's March 1979 denial of service 
connection for a back disability acknowledged complaints of 
back problems during service and at the February 1979 
examination; however, service connection was, in essence, 
denied because of the lack of clinical findings during the 
February 1979 examination.  The Veteran was informed of that 
decision by letter dated March 26, 1979.  He did not appeal.  
Over the years, the Veteran has attempted to reopen his claim 
many times, consistently maintaining that he had a current 
back disability which had its onset during service.  

Other post-service records show that the Veteran was admitted 
to a VA facility in October 1982 because of low back pain of 
undetermined etiology.  An apparent history of back injury in 
military service was noted, but the particular back pain 
under consideration at the time of the admission had 
reportedly begun five weeks earlier.  The pain came on 
suddenly while the Veteran was bent over.  He was not under 
any particular strain at the time of the incident.  The 
Veteran was started on a course of intensive physical therapy 
(PT), but he had no improvement.  A myelogram was performed, 
and was found to be normal.  Orthopedic consultation was 
undertaken, and they too could find no cause for the back 
pain.  The Veteran was subsequently discharged in December 
1982.  

Outpatient VA treatment records from 1983 show continued 
complaints of back pain.  

April 1988 records from the Idaho State Correctional 
Institution show that the Veteran continued to have back 
pain.  He was admitted to a local regional medical center for 
testing.  A May 1988 CT scan revealed a definite moderately 
small herniation predominately central, but a little more to 
the left at L5-S1, of questionable clinical significance.  A 
September 1988 repeat lumbar spine CT scan was essentially 
unchanged from the May 1988 report, noting in pertinent part, 
L5-S1 central disc herniation with no obvious nerve root 
compression.

In 1989, the Veteran was referred for a neurological consult.  
A private neurologist acknowledged the Veteran's back 
complaints dating back to 1970 and indicated that the Veteran 
had episodes of back pain at least once per year and on 
occasions twice per year, since that time.  His most recent 
episode had been ongoing for a year prior to the examination, 
and was not typically that of a disc syndrome nor were the 
anatomic abnormalities demonstrated on studies those of a 
disc syndrome, which the examiner felt would produce the 
Veteran's present distortion of posture and complaints.  The 
examiner suspected that the Veteran had a musculoligamentous 
back pain problem which was "somewhat overdetermined."  In 
other words, the examiner's observations of the Veteran's 
posture and complaints was inconsistent with a typical disc 
syndrome, which suggested that the L5-S1 disc herniation was 
not the cause of his back pain.  

In a June 1989 memorandum, the Veteran's doctor indicated 
that, after completing a rather extensive workup, including 
CT scan, CT myelogram, EMG/NCV studies, complete neurologic 
evaluation, orthopedic evaluation, and physical therapy, he 
was unable to find an organic cause of the Veteran's back 
pain.  

Other private outpatient records from 1988 through1990 show 
that the Veteran was referred for psychiatric treatment to 
deal with his back pain.  Some of the examiners felt that 
there were no other realistic options to deal with the pain, 
and believed that much of the pain was psychosomatic.  These 
records continue to show complaints of back pain, but the 
objective findings did not correlate with the symptoms.  CT 
scans, for example, failed to show nerve root compression.

A September 1995 lumbar spine x-ray noted moderate narrowing 
at the disc spaces from T12-L3, otherwise negative.  

Records from December 1997 through 1998 indicate that the 
Veteran was obese, sedentary and demonstrated very poor 
flexibility throughout the spine and hips.  He continued to 
complain of back pain, and he sincerely believed that the 
onset of his current disability was the 1971 in-service 
injury.  

A June 1999 VA clinical report refers to December 1998 x-rays 
of the spine, which showed slight loss of disc height at L5-
S1, and facet degenerative at the lowest lumbar area.

A March 2001 x-ray of the lumbosacral spine demonstrated all 
lumbar type vertebral bodies in normal anatomical alignment.  
There was no spondylolisthesis or defect in the pars 
interarticularis.  There was no widening of the pedicles.  
The intervertebral disc spaces were spared.  There was no 
anterior wedging of the vertebral bodies, and the sacroiliac 
joints appeared symmetrical.  

A March 2001 MRI indicated preservation of signal and height 
at the discs at L2-3, L3-4, and L4-5.  No posterior disc 
protrusion was seen at those levels, and the lateral recesses 
and neuroforamina were patent bilaterally and symmetrically.  
There was, however, loss of signal and height seen of the 
disc at L5-S1.  The impression was mild posterior disc 
bulging at L5-S1 without significant nerve root involvement.  

Additional private treatment records reflect that the Veteran 
was involved in a 4-wheeler accident in May 2001, during 
which he fractured six ribs, suffered a possible pulmonary 
contusion, with abrasions to the left chest, arm, and 
forearm.  The Veteran was subsequently involved in another 
motorcycle accident in November 2001.  The Veteran suffered a 
contusion of the chest wall, multiple contusions of the face, 
scalp, neck, elbow, forearm, and wrist.  Musculoskeletal 
examination, which included the thoracic and lumbar areas, 
indicated no pain to percussion over those areas.

A January 2002 chest x-ray, obtained because of complaints of 
shortness of breath, unrelated to his appeal, revealed a mild 
wedge fracture in the mid-dorsal spine, probably not recent.  
The thoracic cage was otherwise unremarkable.

A June 2004 letter from a private neurologist to the 
Veteran's doctor notes that the Veteran was referred for 
neurological consultation regarding his back pain.  The 
neurologist opined that there was no good clinical evidence 
detected on examination to show that the Veteran experienced 
neurological involvement as a result of, or possible cause of 
his very nonspecific symptoms of chronic low back pain.  

Lay statements submitted by various friends and family over 
the years note the Veteran's complaints of back pain since 
service.

An October 2004 MRI notes the following impression:  L4-5 
level showed a left lateral disc herniation which appeared to 
slightly impinge left exiting L4 nerve root.  The L5-S1 disk 
showed degenerative change with a small central focal 
herniation which appeared to impinge slightly the left S1 
nerve root.  Also, at L5-S1 level there was bilateral neural 
foraminal stenosis slightly greater right compared to left.

A March 2005 private examination report notes continued back 
pain.  The examiner, Dr. Spackman, opined that, per the 
Veteran's history, it certainly appeared that the Veteran's 
back pain was caused by his military activities in 1970.  The 
examiner noted that the Veteran had an MRI scan which 
revealed significant problems which were the likely cause of 
his pain.  The examiner felt that some of the problems "may 
well have been present from the time of the initial injury."

In an accompanying memorandum from Dr. Spackman, prepared in 
March 2005 (the memo actually bears a date of March 23, 2003, 
but it is clear that this is a typo, because the heading on 
the memo refers to the date of service [of the Veteran's 
examination] as March 21, 2005), he indicated that the 
Veteran's "records from the Veterans Administration" were 
reviewed in conjunction with the opinion; however, it is 
unclear exactly what records were reviewed.  The doctor then 
opined that the Veteran's initial onset of back pain was 
caused by an episode that occurred during basic combat 
training, that he as continued having back pain ever since, 
and that he is somewhat disabled by this.  The doctor did not 
provide any rationale for this opinion; nor did he note any 
corroborating evidence to support the "facts" upon which 
his opinion was based.  Nevertheless, when determining 
whether a claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

At a VA examination conducted by an orthopedic surgeon in 
November 2006, the diagnosis was chronic low back pain; 
degenerative disc disease at L4-5 and L5-S1, documented on 
MRI.  The examiner indicated the following:

There is no documentation of disability 
because of treatment that he had in the 
service.  There is an episode obviously 
while in basis (sic) which he did 
experience some  back pain, so that is 
certainly the initial point that he comes 
from.  I don't think there is a 
progressive of his degenerative disc 
disease based on the various reports of 
CT scans dating back from 1999 to 
present.  I do feel that [the Veteran] 
could possibly work in a sedentary 
capacity.  He does not seem to be so 
inclined and is getting Federal 
disability assistance.

Based on the examiner's statement, it appeared that the 
Veteran may have been in receipt of Social Security 
Disability benefits.  Additionally, the Veteran's 
representative asserted in the May 2007 appellant's brief 
that the November 2006 VA examination was inadequate for VA 
purposes.  In light of the foregoing, the Board remanded the 
matter back to the RO for additional development, namely, to 
obtain Social Security Disability records, if they existed, 
and to afford the Veteran another VA examination to obtain a 
more detailed opinion.  

Unfortunately, a February 2008 response from the Social 
Security Administration indicated that no such records 
existed because they had been previously destroyed.  

Administrative records in the claims file reveal that the 
Veteran was initially scheduled to appear for VA compensation 
and pension examinations (neurologic exam and orthopedic 
examination of the spine) on May 19, 2009.  The Veteran had 
to reschedule the examinations because he had unscheduled 
dialysis.  According to the notes, the Veteran was contacted 
and verified that he could appear for the examination(s) on 
May 21, 2009 at 3:00 pm.  Without explanation, the Veteran 
failed to report to the examination(s) on May 21, 2009.  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the veteran, 
without good cause, fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
Examples of good cause include, but are not limited to, 
illness of the veteran, or illness or death of a family 
member.  38 C.F.R. § 3.655.

Here, the Veteran failed to report for a scheduled VA 
examination essential to the development of his service 
connection claim and did not set forth good cause for such 
failure.  He was notified of the examination and verified 
that he would appear.  

Based on the evidence of record, service connection for a 
lumbar spine disability is not warranted because the 
preponderance of the evidence weighs against the claim.  It 
is well-documented that the Veteran injured his back during 
service in 1971 and continued to have back pain for some time 
after that injury.  Indeed the x-ray report from 1971 noted a 
defect in the pars interarticularis of L4 on the right side, 
and the Veteran was assigned a permanent physical profile 
record because of spondylolysis at L4.

The Veteran continued to complain of in-service back pain, 
including on his discharge examination in 1977; however, no 
diagnosis of a lumbar spine disability was noted at 
discharge, and no objective findings were indicated on 
examination in 1979.  

Significantly, the defect in the pars interarticularis of L4 
was not shown on a post-service x-ray taken in March 2001.  
Thus, there is objective evidence showing that the particular 
defect noted on the x-ray in 1971 was not present in 2001.  

Instead, post-service treatment records from the 1980's and 
1990's show a pattern of consistent and persistent complaints 
of back pain, but without any particular etiology.  The 
Veteran was afforded numerous radiographic tests, including 
CT scans, x-rays, myelograms, as well as orthopedic and 
neurological examinations.  Based on the findings from those 
examinations and reports, the ultimate conclusion was that 
there was no organic cause for the Veteran's back pain.  This 
testing did show a mild disc herniation at L5-S1; however, it 
was thought to be of no clinical significance and, as one 
doctor noted, would not account for the level of pain and 
discomfort described by Veteran.  One doctor felt that the 
Veteran's symptoms may have been somatic in nature.  

During 2001, the Veteran was involved in two motor vehicle 
accidents and sustained rib fractures, numerous contusions, 
and several bumps and bruises.  In 2002, the evidence began 
to show signs of degenerative changes in the lumbar spine.  

There are two medical opinions of record; one for and one 
against the Veteran's claim.  In the private opinion from 
2005, Dr. Spackman opined that the Veteran's initial onset of 
back pain was caused by an episode that occurred during basic 
combat training, that he as continued having back pain ever 
since, and that he is somewhat disabled by this.  The doctor 
did not provide any rationale for this opinion.  Neither did 
the doctor neither identify any corroborating evidence to 
support his opinion.  Moreover, Dr. Spackman does not 
indicate what specific VA records were reviewed, and there is 
no indication that Dr. Spackman was aware of the two 2001 
accidents, or of the private records from the 1980s and 1990s 
that could find no organic basis for the back pain.  Absent 
knowledge of the course of events during these intervening 
years between discharge from service in 1977 and the evidence 
in 2005 that showed current degenerative changes in the 
lumbar spine, the opinion is of little probative value.  In 
essence, the opinion is based solely on the Veteran's 
reported history of his continuity of symptoms and the 
condition of his spine in 2005, without any apparent 
knowledge of the critical findings elicited from the private 
treatment during the time the Veteran was in the Idaho State 
Penitentiary and in early 2001.  The veteran's own rendition 
of his history was merely recorded without any supplementary 
independent medical opinion regarding the accuracy of that 
history.  Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute medical 
evidence of the required nexus.  LeShore v. Brown, 8 Vet. 
App. 407, 409 (1995).  Although the private examiner 
correctly notes that the Veteran reported back pain since his 
in-service injury, the examiner was apparently unaware that 
no medical professional was able to identify any organic 
cause of the pain from the time of the 1979 examination up 
until this decade.  Because the Veteran does not have the 
requisite medical expertise to determine the cause of his 
back pain, his continued reports of pain since service cannot 
serve as a basis for the private examiner's nexus opinion, 
without any other corroborating evidence, particularly given 
the other evidence of record in this case.

In contrast, the VA examiner in November 2006 was provided 
with the claims file and essentially opined that there was no 
documented chronic disability that was diagnosed based on the 
Veteran's in-service injury.  The examiner understood that 
the 1971 injury was the first time the Veteran had 
experienced back pain, and apparently understood why the 
Veteran believed that he had a progressive back disability 
that began with the 1971 injury; however, based on the 
objective findings, the examiner opined that the injury in 
1971 was not the onset of a progressive disability that 
continued since service to the present day.  Although the 
exact wording of the November 2006 examination report 
appeared confusing to the Veteran's representative, the 
underlying facts upon which the opinion was based, and the 
opinion itself was quite clear.  Simply put, given the 
medical history of record, including CT findings dating back 
to 1999, the examiner did not believe that the veteran's 
current back disability resulted from the 1971 in-service 
injury.  The VA examiner's determination was based on a 
complete record and outweighs the 2005 report.  See Owens v. 
Brown, 7 Vet. App. 429 (1995) (the Board is free to favor one 
medical opinion over another provided it offers an adequate 
basis for doing so).   

In sum, there is no doubt that the Veteran sustained an 
injury to his back in 1971.  It is also clear that the 
Veteran has consistently reported significant back pain since 
that time; however, the criteria for entitlement to service 
connection are not met.  The evidence reflects that his in-
service injury resolved before discharge from service, and 
whatever back pain he experienced after service is not 
attributable to his in-service injury.  Further, various 
medical professionals have variously concluded that his back 
disability was somatic in nature, or was due to an organic 
cause too remote from service to be related to the in-service 
injury.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, and his statements regarding causation are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Lay evidence is one type of evidence that must be considered 
and competent lay evidence can be sufficient in and of 
itself.  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

Thus, although the Veteran is competent to state that he has 
had back pain since his 1971 injury, the objective findings 
show that his post-service back pain in the 1980s and 1990s 
was likely non-organic in nature, and unrelated to service.  
It is well-established that a symptom such as pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted, unless there is 
a medical nexus linking the Veteran's pain to an incident in 
service.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  Specifically, such a "pain alone" 
claimed must fail when there is no sufficient factual showing 
that the pain derived from an in-service disease or injury.  
Such pain cannot be compensable in the absence of proof of an 
in-service disease or injury to which the current pain can be 
connected by medical evidence.  

The Court has stated in Clyburn v West, 12 Vet. App. 296, 301 
(1999), that continued complaints of pain after service do 
not suffice to establish a medical nexus, where the issue at 
hand is of etiology, and requires medical opinion evidence.  
Pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  See Sanchez.  Such a "pain 
alone" claim must fail when there is no sufficient factual 
showing that the pain derives from an in-service disease or 
injury.  Id.

Furthermore, the probative competent medical evidence of 
record indicates that the current degenerative changes in the 
lumbar spine, not shown until this decade, are unrelated to 
the in-service injury in 1971.  

Once again, it is emphasized that the Veteran did not appear 
for an examination scheduled on his behalf.  Evidence 
obtained from that examination may have aided in 
substantiating his claim.  VA's duty to assist is not a one-
way street.  If the veteran wishes help, he cannot passively 
wait for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991).  

The preponderance of the evidence is against the claim of 
service connection for a lumbar spine disability; there is no 
doubt to be resolved; and service connection for a lumbar 
spine disability is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  


ORDER

Service connection for a lumbar spine disability is denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


